Case 19-80064-TLS        Doc 659     Filed 03/14/19 Entered 03/14/19 09:26:56               Desc Main
                                    Document      Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF NEBRASKA



IN RE:                                         )
SPECIALTY RETAIL SHOPS HOLDING                 )
CORP.                                          )              Case No. BK 19-80064-TLS
                     Debtor.                   )                  Chapter 11
                                               )
                                               )
                                               )
                                               )
                                               )
                                               )

                NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

       PLEASE TAKE NOTICE that Luke F. Vavricek hereby enters his appearance on behalf

of Creditor, Constructors, Inc., a creditor in the above-captioned matter, and respectfully requests

that all further notifications and/or filings served, be served upon him, as attorney for

Constructors, Inc., pursuant to Rules 2002 and 9010 of the Rules of Bankruptcy Procedure, at the

following address:

                                         Luke F. Vavricek
                                   Attorney for Constructors, Inc.
                                          P.O. Box 80268
                                           1815 Y Street,
                                     Lincoln, Nebraska 68501
                                    Telephone: (402) 434-1212
                                        Fax: (402) 434-1799
                                       lukev@nebcoinc.com


       Dated this 14th day of March, 2019.
Case 19-80064-TLS       Doc 659      Filed 03/14/19 Entered 03/14/19 09:26:56            Desc Main
                                    Document      Page 2 of 2


                                              Constructors, Inc., Creditor,


                                          BY: _/s/ Luke F. Vavricek_______
                                             Luke F. Vavricek, No. 24208
                                             Attorney for Constructors, Inc.
                                             P.O. Box 80268
                                             1815 Y Street,
                                             Lincoln, Nebraska 68501
                                             Telephone: (402) 434-1212
                                             Fax: (402) 434-1799
                                             lukev@nebcoinc.com


                              CERTIFICATE OF SERVICE

        I certify that on March 14, 2019, I caused the foregoing to be filed electronically with the
Clerk of the Court via the CM/ECF system which sent notification of such filing to all CM/ECF
participants.


                                              /s/ Luke F. Vavricek____
                                              Luke F. Vavricek
